985 So. 2d 1144 (2008)
Stefan M. LINDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2709.
District Court of Appeal of Florida, Fifth District.
June 13, 2008.
Rehearing Denied July 23, 2008.
Stefan M. Linden, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
See Metellus v. State, 817 So. 2d 1009, 1014 n. 6 (Fla. 5th DCA 2002) (defendant will not be relieved of obligation that was included as specific component of plea agreement that was bargained for and voluntarily entered into by defendant); see also Garcia v. State, 722 So. 2d 905 (Fla. 3d DCA 1998).
AFFIRMED.
PLEUS, EVANDER and COHEN, JJ., concur.